DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-24 are pending in this application.
Claims 1, 23 and 24 have been amended by Applicant.

Response to Arguments
Regarding Claim Rejections - 35 USC § 101: Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.   The amendments to claims 1, 23 and 24 do not take the claim limitation out of the mental process grouping. Thus, the claim recites mental processes.  The rejection is not withdrawn.

Regarding Claim Rejections - 35 USC § 103: Applicant’s arguments, see page 1, filed 4/21/2022, with respect to the rejections of independent claims 1, 23 and 24  have been fully considered but are moot.  Amended claims 1, 23 and 24 necessitate new grounds of rejection. The rejection is not withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial
exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding Claim 1, the claim recites “a commutative action rule-based system to process the plurality of potential decisions” and “determining whether the rule condition is met for a selected rule among the plurality of rules”.   These limitations, as drafted, are simple processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “processor”.  That is, other than reciting “processor” nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “processor” language, the claim encompasses a commutative action rule-based system which can simply be done by a person following instructions to perform mental processes, i.e. observation, evaluation, judgement.  Determining whether the rule has been met encompasses a person making a simple judgment as to whether the rule conditions have been satisfied.   The mere nominal recitation of processor does not take the claim limitation out of the mental process grouping. Thus, the claim recites mental processes.  

The claim recites the additional elements of “obtain a set of input conditions”, “obtain a plurality of potential decisions based at least in part on the set of input conditions”, “obtain a set of 10one or more updated potential decisions” which are recited at a level of generality (i.e. a general means for gathering the potential decisions) and amounts to mere data gathering, which is a form of insignificant pre-solution activity. The additional elements of “performing 20the corresponding action”, “output the set of one or more updated potential decisions to be executed” are a form of insignificant post-solution activity.  The storage “memory” is also recited at a high level of generality (i.e., as a general means of storing data for use in the determining step), and amounts to mere data storing, which is also a form of insignificant post-solution activity.

The claim as a whole merely describes how to generally “apply” the concept of storing and rule-based decision making in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

The combination of these additional elements is no more than mere instructions to apply the exception by using a generic computer component (processor). Accordingly, even in combination, these additional
elements do not integrate the abstract idea into a practical application because they do not impose any 
meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

The additional elements in the claim amount to no more than mere instructions to apply the
exception using a generic computer component. The obtain steps are considered to be pre-solution activity. The performing, output and storage “memory steps are considered post-solution activity.
There is no indication that the processor is anything other than a generic, off the-shelf computer components.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Same analysis applied to the independent claims 23 and 24.

Claim 2 recites the additional limitations “generating” and “receiving”. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claims 3, 5-10, 16, 17 and 20-22, recite similar limitations as claim 1 such as rule-based system and determine.

Claim 4 recites the additional limitation “carried-out”. This additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 11 recites the additional limitation “deleting, reprioritizing, reevaluating, and/or modifying”. This additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claims 12 and 13 recite the additional limitation “potential 20navigational decisions” which further defines the scope of the potential decisions but does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 14 and 15 recite the additional limitation “potential decisions include interpretations.” which further defines the scope of the potential decision but does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 18 recites the additional limitation “potential decisions are applied to autonomous 5driving” which further defines the scope of the potential decisions but does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 18 and 20 recite the additional limitation “dangerous situation” which further defines the scope of the potential decisions but does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11, 16, 17, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zeigler et al.  (US 20140180995 A1) in view of Tiwari et al. (US 20180154899 A1).
Regarding Claim 1, Zeigler teaches a system, comprising: a processor (Zeigler, Fig 10 Box 1005-processsor); and a memory coupled with the processor (Ziegler, Fig 10 shows storage in Box 1010 storage coupled to Box 1005 processor , [0054] “store the instructions in storage…or in random access memory”), wherein the memory is configured to provide the 5processor with instructions which when executed cause the processor (Zeigler, [0054] “processor…that executes software instructions or code stored on a computer readable storage medium”) to: obtain a set of input conditions (Zeigler, [0038] Fig 5 shows [0038] “At 510, an input combination of condition values is received”, Fig 10 shows Input in Box 1030); obtain a plurality of potential decisions based at least in part on the set of input conditions (Zeigler, Fig 5 Step 520 shows [0038] “decision rules of the decision table are evaluated against the input combination of condition values”); filter the plurality of potential decisions (Zeigler, Fig 9 shows decision table in Box 915, [0036] “the rank of the selected rule is determined as a sum of weights of the fulfilled conditions of the rule…each fulfilled condition of the selected rule is counted and the rank of the rule is determined to be equal to the number of fulfilled conditions of the rule”) wherein: specifies a plurality of rules (Zeigler, Fig 5 Step 520 “decision rules”); a rule specifies a rule condition and a corresponding action (Zeigler, [0016] “A decision rule is a combination of conditions that is associated with corresponding result to be returned or an action to be performed when the rule is satisfied”), wherein when the rule condition is met (Ziegler, [0020] “a rule whose conditions are satisfied for the input”), the corresponding action is to be performed (Ziegler, [0016] “an action to be performed when the rule is satisfied”); and the filtering of the plurality of potential decisions includes (Zeigler, [0008], “Fig 5 illustrates processing rules of a decision table”, [0036] “the rank of the selected rule is determined as a sum of weights of the fulfilled conditions of the rule…each fulfilled condition of the selected rule is counted and the rank of the rule is determined to be equal to the number of fulfilled conditions of the rule”):  15for a selected potential decision in the plurality of potential decisions (Zeigler, Fig 5 Step 530 shows “determine a rule from the decision rules that best matches the input combination of condition values”), determining whether the rule condition is met for a selected rule among the plurality of rules (Zeigler, [0032] “each decision rule of the decision table... conditions of the rule are evaluated against input condition values to determine fulfilled or satisfied conditions for the input”); and in response to the selected rule condition being met, performing 20the corresponding action (Zeigler, [0044] “Result "true" is returned in case the condition is satisfied for the corresponding input condition value”, [0016] “A decision rule is a combination of conditions that is associated with corresponding result to be returned or an action to be performed when the rule is satisfied”); and output the set of one or more updated potential decisions to be executed (Zeigler, Fig 10 shows Output-Box 1025, [0020] “if all conditions in a row are met, the corresponding result value in the row is returned. Following course of action may be determined based on the result returned by the decision table”).

Zeigler does not teach obtain a set of 10one or more updated potential decisions, use a commutative action rule-based system , the commutative action rule-based system specifies a plurality of rules, using a commutative action rule-based system comprises restricting all corresponding actions for the plurality of rules to commutative actions,  in any order with respects to another corresponding action associated with another selected rule condition; Application Serial No. 16/512,037 Attorney Docket No. OPTUP0122wherein the corresponding action is restricted to deletion of the selected potential decision from the plurality of potential decision, wherein the selected rule condition is dependent on, at least in part, the selected potential decision.  However, Tiwari teaches these limitations. 

Tiwari teaches obtain a set of 10one or more updated potential decisions (Tiwari, [0112] “The trained (e.g., updated, modified, etc.) decision-making block can subsequently be supplied to the vehicle (e.g., at a predetermined frequency, when an update condition is met”), use a commutative action rule-based system (Tiwari, [0118] “ two blocks shown in succession may, in fact, be executed substantially concurrently, or the blocks may sometimes be executed in the reverse order, depending upon the functionality involved”) , the commutative action rule-based system specifies a plurality of rules (Tiwari, [0018] “performing decision-making (e.g., task selection, behavior selection) according to machine-learning models (e.g., statistical models, stochastic models, supervised learning models) and performing vehicle operation tasks and/or actions…according to deterministic models (e.g., hard-coded models, explicitly programmed sets of rules, a set of static computer-implemented rules”, [0118] “ two blocks shown in succession may, in fact, be executed substantially concurrently, or the blocks may sometimes be executed in the reverse order, depending upon the functionality involved”),  using a commutative action rule-based system comprises restricting all corresponding actions for the plurality of rules to commutative actions (Tiwari, [0065] “the finite state automator…can act to limit the available behaviors that can be determined by the decision-making block and thereby avoid the selection or other determination of unsuitable behaviors and/or actions by the behavior planning module”),  in any order with respects to another corresponding action associated with another selected rule condition (Tiwari, [0118] “ two blocks shown in succession may, in fact, be executed substantially concurrently, or the blocks may sometimes be executed in the reverse order, depending upon the functionality involved”); Application Serial No. 16/512,037 Attorney Docket No. OPTUP0122wherein the corresponding action is restricted to deletion of the selected potential decision from the plurality of potential decision (Tiwari, [0065] “The finite state automator…of the behavior planning module…functions to determine which behaviors are allowed and disallowed given the environment”),  wherein the selected rule condition is dependent on, at least in part, the selected potential decision (Tiwari, [0061]  “determination of a task block by the decision-making block includes selecting one of a set of task blocks (e.g., a set including an acceleration module, a deceleration module, a speed-maintenance module, etc.) …..determining a task block includes generating and/or modifying a task block (e.g., automatically generating a list of executable instructions to accomplish a vehicle operation task”, Tiwari discloses the “task block” includes the rule set, [0072] “The task blocks can include only the rule set (e.g., consist essentially of the rule set”).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Ziegler to include use a commutative action rule-based system , the commutative action rule-based system specifies a plurality of rules, using a commutative action rule-based system comprises restricting all corresponding actions for the plurality of rules to commutative actions,  in any order with respects to another corresponding action associated with another selected rule condition; Application Serial No. 16/512,037 Attorney Docket No. OPTUP0122wherein the corresponding action is restricted to deletion of the selected potential decision from the plurality of potential decision as taught by Tiwari in order to “improve the field of vehicle control” by incorporating “variants of the system” by “performing decision-making (e.g., task selection, behavior selection) according to machine-learning models” (Tiwari [0020]).

Regarding Claim 2, Zeigler teaches the system of claim 1, wherein to obtain a plurality of potential decisions comprises generating and/or receiving a potential decision (Zeigler, [0040] “A result from the result list of the table that is associated with a corresponding row representing the best matching rule is returned” Examiner interprets “best matching rule is returned’ as generating and/or receiving a potential decision).

Regarding Claim 3, Zeigler teaches the system of claim 1, wherein a potential decision determines a potential action to take 25relative to a current state (Zeigler, [0016] “A decision rule is a combination of conditions that is associated with corresponding result to be returned or an action to be performed when the rule is satisfied”).

Regarding Claim 4, Zeigler teaches the system of claim 3.  However, Zeigler does not teach wherein the potential action when carried out changes the current state and/or potential decision.  However, Tiwari teaches this limitation (Tiwari, [0060] “Outputs of the decision-making block can include, for example: direct vehicle control instructions (e.g., voltages and/or currents to supply to the actuation subsystem), a selected task block (e.g., wherein the task block codifies a set of instructions to change from the current lane to a lane to the left of the vehicle), a set of selected task blocks (e.g., wherein the task blocks codify a set of instructions to change lanes to the right and to engine brake).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Ziegler to include the potential action when carried out changes the current state and/or potential decision as taught by Tiwari in order to optimize vehicle operation by “generating task-selection instructions for controlling task blocks, which in turn can control the vehicle via actuation (e.g., steering actuation subsystem, pedal actuation subsystem, etc.) to directly operate the vehicle” (Tiwari, [0020]).

Regarding Claim 6, Zeigler teaches the system of claim 1, wherein the rule-based system allows the processing of the 5plurality of potential decisions to perform multiple corresponding actions on the selected potential decision (Zeigler, Fig 5 Step 530 shows “determine a rule from the decision rules that best matches the input combination of condition values”)

Regarding Claim 7, Zeigler teaches the system of claim 6, wherein the multiple corresponding actions can be executed in different orders without affecting rule conditions for the plurality of rules (Zeigler, [0057] “some steps may occur in different orders, some concurrently with other steps apart from that shown”).  

Regarding Claim 8, Zeigler teaches the system of claim 1, wherein the selected rule condition is further dependent on, at least 10in part, the set of input conditions (Zeigler, [0038] “The decision rules are evaluated to determine conditions of the rules that are fulfilled for the input combination of condition values. The input combination of condition values is compared with respective conditions of the rules to determine those conditions that are fulfilled based on the comparison”).

Regarding Claim 11, Zeigler teaches the system of claim 1, wherein the rule actions include one or more of deleting, reprioritizing, reevaluating (Zeigler, [0039] “to determine the best matching rule, conditions that are fulfilled for corresponding input condition values are counted and the best matching rule is determined as the rule with most conditions fulfilled” Examiner interprets “best match rule” as reprioritizing), and/or modifying the one or more potential decisions that matches to at least one rule in the rule-based system (Zeigler, [0040] “the best matching rule is applied, and the result of the best matching rule is returned”).

Regarding Claim 23, Zeigler teaches a method, comprising: obtaining a set of input conditions (Zeigler, [0038] Fig 5 shows [0038] “At 510, an input combination of condition values is received”, Fig 10 shows Input in Box 1030);  15obtaining a plurality of potential decisions based at least in part on the set of input conditions (Zeigler, [0038] Fig 5 shows [0038] “At 510, an input combination of condition values is received”, Fig 10 shows Input in Box 1030); filter the plurality of potential decisions (Zeigler, Fig 9 shows decision table in Box 915, [0036] “the rank of the selected rule is determined as a sum of weights of the fulfilled conditions of the rule…each fulfilled condition of the selected rule is counted and the rank of the rule is determined to be equal to the number of fulfilled conditions of the rule”), wherein: specifies a plurality of rules (Zeigler, Fig 5 Step 520 “decision rules”);  20a rule specifies a rule condition and a corresponding action (Zeigler, [0016] “A decision rule is a combination of conditions that is associated with corresponding result to be returned or an action to be performed when the rule is satisfied”), wherein when the rule condition is met (Ziegler, [0020] “a rule whose conditions are satisfied for the input”), the corresponding action is to be performed (Ziegler, [0016] “an action to be performed when the rule is satisfied”); and using the rule-based system to filter the plurality of potential decisions (Zeigler, [0008], “Fig 5 illustrates processing rules of a decision table”, [0036] “the rank of the selected rule is determined as a sum of weights of the fulfilled conditions of the rule…each fulfilled condition of the selected rule is counted and the rank of the rule is determined to be equal to the number of fulfilled conditions of the rule”) includes: for a selected potential decision in the plurality of potential decisions (Zeigler, [0008], “Fig 5 illustrates processing rules of a decision table”), 25determining whether the rule condition is met for a selected rule among the plurality of rules (Zeigler, [0032] “each decision rule of the decision table... conditions of the rule are evaluated against input condition values to determine fulfilled or satisfied conditions for the input”); and Attorney Docket No. OPTUP01238 PATENTin response to the selected rule condition being met, performing the corresponding action (Zeigler, [0044] “Result "true" is returned in case the condition is satisfied for the corresponding input condition value”, [0016] “A decision rule is a combination of conditions that is associated with corresponding result to be returned or an action to be performed when the rule is satisfied”); and outputting the set of one or more updated potential decisions to be executed (Zeigler, Fig 10 shows Output-Box 1025, [0020] “if all conditions in a row are met, the corresponding result value in the row is returned. Following course of action may be determined based on the result returned by the decision table”).

Zeigler does not teach obtain a set of 10one or more updated potential decisions, use a commutative action rule-based system , the commutative action rule-based system specifies a plurality of rules, using a commutative action rule-based system comprises restricting all corresponding actions for the plurality of rules to commutative actions,  in any order with respects to another corresponding action associated with another selected rule condition; Application Serial No. 16/512,037 Attorney Docket No. OPTUP0122wherein the corresponding action is restricted to deletion of the selected potential decision from the plurality of potential decision, wherein the selected rule condition is dependent on, at least in part, the selected potential decision.  However, Tiwari teaches these limitations. 

Tiwari teaches obtain a set of 10one or more updated potential decisions (Tiwari, [0112] “The trained (e.g., updated, modified, etc.) decision-making block can subsequently be supplied to the vehicle (e.g., at a predetermined frequency, when an update condition is met”), use a commutative action rule-based system (Tiwari, [0118] “ two blocks shown in succession may, in fact, be executed substantially concurrently, or the blocks may sometimes be executed in the reverse order, depending upon the functionality involved”) , the commutative action rule-based system specifies a plurality of rules (Tiwari, [0018] “performing decision-making (e.g., task selection, behavior selection) according to machine-learning models (e.g., statistical models, stochastic models, supervised learning models) and performing vehicle operation tasks and/or actions…according to deterministic models (e.g., hard-coded models, explicitly programmed sets of rules, a set of static computer-implemented rules”, [0118] “ two blocks shown in succession may, in fact, be executed substantially concurrently, or the blocks may sometimes be executed in the reverse order, depending upon the functionality involved”),  using a commutative action rule-based system comprises restricting all corresponding actions for the plurality of rules to commutative actions (Tiwari, [0065] “the finite state automator…can act to limit the available behaviors that can be determined by the decision-making block and thereby avoid the selection or other determination of unsuitable behaviors and/or actions by the behavior planning module”),  in any order with respects to another corresponding action associated with another selected rule condition (Tiwari, [0118] “ two blocks shown in succession may, in fact, be executed substantially concurrently, or the blocks may sometimes be executed in the reverse order, depending upon the functionality involved”); Application Serial No. 16/512,037 Attorney Docket No. OPTUP0122wherein the corresponding action is restricted to deletion of the selected potential decision from the plurality of potential decision (Tiwari, [0065] “The finite state automator…of the behavior planning module…functions to determine which behaviors are allowed and disallowed given the environment”),  wherein the selected rule condition is dependent on, at least in part, the selected potential decision (Tiwari, [0061]  “determination of a task block by the decision-making block includes selecting one of a set of task blocks (e.g., a set including an acceleration module, a deceleration module, a speed-maintenance module, etc.) …..determining a task block includes generating and/or modifying a task block (e.g., automatically generating a list of executable instructions to accomplish a vehicle operation task”, Tiwari discloses the “task block” includes the rule set, [0072] “The task blocks can include only the rule set (e.g., consist essentially of the rule set”).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Ziegler to include use a commutative action rule-based system , the commutative action rule-based system specifies a plurality of rules, using a commutative action rule-based system comprises restricting all corresponding actions for the plurality of rules to commutative actions,  in any order with respects to another corresponding action associated with another selected rule condition; Application Serial No. 16/512,037 Attorney Docket No. OPTUP0122wherein the corresponding action is restricted to deletion of the selected potential decision from the plurality of potential decision as taught by Tiwari in order to “improve the field of vehicle control” by incorporating “variants of the system” by “performing decision-making (e.g., task selection, behavior selection) according to machine-learning models” (Tiwari [0020]).

Regarding Claim 24, Zeigler teaches a computer program product (Zeigler, [0053] “software components”), the computer program product being embodied in a non- 5transitory computer readable storage medium (Zeigler, [0053] “computer readable storage medium may be a non-transitory computer readable storage medium”) and comprising computer instructions (Zeigler, [0054] “ software instructions or code stored on a computer readable storage medium”) for: obtaining a set of input conditions (Zeigler, [0038] Fig 5 shows [0038] “At 510, an input combination of condition values is received”, Fig 10 shows Input in Box 1030); obtaining a plurality of potential decisions based at least in part on the set of input conditions (Zeigler, Fig 5 Step 520 shows [0038] “decision rules of the decision table are evaluated against the input combination of condition values”); filter the plurality of potential decisions (Zeigler, Fig 9 shows decision table in Box 915, [0036] “the rank of the selected rule is determined as a sum of weights of the fulfilled conditions of the rule…each fulfilled condition of the selected rule is counted and the rank of the rule is determined to be equal to the number of fulfilled conditions of the rule”), wherein: specifies a plurality of rules (Zeigler, Fig 5 Step 520 “decision rules”); a rule specifies a rule condition and a corresponding action (Zeigler, [0016] “A decision rule is a combination of conditions that is associated with corresponding result to be returned or an action to be performed when the rule is satisfied”), wherein when the rule condition is met (Ziegler, [0020] “a rule whose conditions are satisfied for the input”), the corresponding action is to be performed (Ziegler, [0016] “an action to be performed when the rule is satisfied”); and using the rule-based system to filter the plurality of potential decisions (Zeigler, [0008], “Fig 5 illustrates processing rules of a decision table”, [0036] “the rank of the selected rule is determined as a sum of weights of the fulfilled conditions of the rule…each fulfilled condition of the selected rule is counted and the rank of the rule is determined to be equal to the number of fulfilled conditions of the rule”) isincludes: for a selected potential decision in the plurality of potential decisions (Zeigler, Fig 5 Step 530 shows “determine a rule from the decision rules that best matches the input combination of condition values”), determining whether the rule condition is met for a selected rule among the plurality of rules (Zeigler, [0032] “each decision rule of the decision table... conditions of the rule are evaluated against input condition values to determine fulfilled or satisfied conditions for the input”); and  20in response to the selected rule condition being met, performing the corresponding action (Zeigler, [0044] “Result "true" is returned in case the condition is satisfied for the corresponding input condition value”, [0016] “A decision rule is a combination of conditions that is associated with corresponding result to be returned or an action to be performed when the rule is satisfied”); and outputting the set of one or more updated potential decisions to be executed (Zeigler, Fig 10 shows Output-Box 1025, [0020] “if all conditions in a row are met, the corresponding result value in the row is returned. Following course of action may be determined based on the result returned by the decision table”).

Zeigler does not teach obtain a set of 10one or more updated potential decisions, use a commutative action rule-based system , the commutative action rule-based system specifies a plurality of rules, using a commutative action rule-based system comprises restricting all corresponding actions for the plurality of rules to commutative actions,  in any order with respects to another corresponding action associated with another selected rule condition; Application Serial No. 16/512,037 Attorney Docket No. OPTUP0122wherein the corresponding action is restricted to deletion of the selected potential decision from the plurality of potential decision, wherein the selected rule condition is dependent on, at least in part, the selected potential decision.  However, Tiwari teaches these limitations. 

Tiwari teaches obtain a set of 10one or more updated potential decisions (Tiwari, [0112] “The trained (e.g., updated, modified, etc.) decision-making block can subsequently be supplied to the vehicle (e.g., at a predetermined frequency, when an update condition is met”), use a commutative action rule-based system (Tiwari, [0118] “ two blocks shown in succession may, in fact, be executed substantially concurrently, or the blocks may sometimes be executed in the reverse order, depending upon the functionality involved”) , the commutative action rule-based system specifies a plurality of rules (Tiwari, [0018] “performing decision-making (e.g., task selection, behavior selection) according to machine-learning models (e.g., statistical models, stochastic models, supervised learning models) and performing vehicle operation tasks and/or actions…according to deterministic models (e.g., hard-coded models, explicitly programmed sets of rules, a set of static computer-implemented rules”, [0118] “ two blocks shown in succession may, in fact, be executed substantially concurrently, or the blocks may sometimes be executed in the reverse order, depending upon the functionality involved”),  using a commutative action rule-based system comprises restricting all corresponding actions for the plurality of rules to commutative actions (Tiwari, [0065] “the finite state automator…can act to limit the available behaviors that can be determined by the decision-making block and thereby avoid the selection or other determination of unsuitable behaviors and/or actions by the behavior planning module”),  in any order with respects to another corresponding action associated with another selected rule condition (Tiwari, [0118] “ two blocks shown in succession may, in fact, be executed substantially concurrently, or the blocks may sometimes be executed in the reverse order, depending upon the functionality involved”); Application Serial No. 16/512,037 Attorney Docket No. OPTUP0122wherein the corresponding action is restricted to deletion of the selected potential decision from the plurality of potential decision (Tiwari, [0065] “The finite state automator…of the behavior planning module…functions to determine which behaviors are allowed and disallowed given the environment”),  wherein the selected rule condition is dependent on, at least in part, the selected potential decision (Tiwari, [0061]  “determination of a task block by the decision-making block includes selecting one of a set of task blocks (e.g., a set including an acceleration module, a deceleration module, a speed-maintenance module, etc.) …..determining a task block includes generating and/or modifying a task block (e.g., automatically generating a list of executable instructions to accomplish a vehicle operation task”, Tiwari discloses the “task block” includes the rule set, [0072] “The task blocks can include only the rule set (e.g., consist essentially of the rule set”).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Ziegler to include use a commutative action rule-based system , the commutative action rule-based system specifies a plurality of rules, using a commutative action rule-based system comprises restricting all corresponding actions for the plurality of rules to commutative actions,  in any order with respects to another corresponding action associated with another selected rule condition; Application Serial No. 16/512,037 Attorney Docket No. OPTUP0122wherein the corresponding action is restricted to deletion of the selected potential decision from the plurality of potential decision as taught by Tiwari in order to “improve the field of vehicle control” by incorporating “variants of the system” by “performing decision-making (e.g., task selection, behavior selection) according to machine-learning models” (Tiwari [0020]).

Claims 5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zeigler et al.  (US 20140180995 A1) in view of Tiwari et al. (US 20180154899 A1) in further view of Englard et al. (US 20190113927 A1).
Regarding Claim 5, Zeigler teaches the system of claim 1.  Zeigler does not teach wherein to use the rule-based system to process the plurality of potential decisions comprises using the rule-based system to filter the plurality of potential decisions.  However, Englard teaches this limitation (Englard, [0197] “the method...includes filtering out certain candidate decisions before making a selection among the remaining candidate decisions” Examiner interprets “candidate decisions” as potential decisions).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Ziegler to include processing the plurality of potential decisions comprises using the rule-based system to filter the plurality of potential decisions as taught by Englard in order to determine “filter out the candidate decisions of SDCAs [aggregate self-driving control architecture] that are less adept at decision-making in the observed or expected circumstance…e.g., prior to processing the remaining candidate decisions” (Englard, [0188]).

Regarding Claim 16, Zeigler teaches the system of claim 1.  Zeigler does not teach wherein to perform rule actions comprises deleting one of the identified one or more potential decisions.   However, Englard teaches this limitation (Englard, [0197]  “one or more candidate decisions that are statistical outliers relative to other candidate decisions may be identified and removed from further consideration, [0081] rule-based model to select decision” Examiner interprets “candidate decisions” as potential decisions).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Ziegler to include perform rule actions comprises deleting one of the identified one or more potential decisions as taught by Englard in order to discard an anomalous decision “if each of the candidate decisions specifies both a speed change and a direction change, a particular one of the candidate decisions…may be identified as an outlier and discarded only if the combination of both speed and direction indicates an anomalous” (Englard, [0070]).
Regarding Claim 17, Zeigler teaches the system of claim 16.  Zeigler does not teach the processor is further configured to select a best updated decision from the set of one or more updated decisions based at least in part on a goodness metric. However Tiwari teaches this limitation (Tiwari, Figure 7  shows the “updated decision making system” which selects “the vehicle behavior based on sensor measurements” Examiner interprets goodness metric as the determination of “which behaviors are allowed and disallowed given the environment perceived by the perception module…e.g., based on sensor data from the perception module” [0065]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Ziegler to include to select a best updated decision from the set of one or more updated decisions based at least in part on a goodness metric as taught by Tiwari in order to for the training module to compare driver behavior in response to driving conditions with outputs of the decision-making block in response to sensor data” (Tiwari, [0087]).


Claims 9, 10, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zeigler et al.  (US 20140180995 A1) in view of Tiwari et al. (US 20180154899 A1) in further view of Guenkova-Luy et al. (US 20140005880 A1).
Regarding Claim 9, Zeigler teaches system of claim 1.  Zeigler does not teach wherein the input conditions are determined based at least in part on telemetry.  However, Guenkova-Luy teaches this limitation (Guenkova-Luy, [0053] “The system and method allows for identifying the actual root cause or root causes of an occurring problem in a telematics system by providing logging information from relevant involved components, application components and telematics components alike”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ziegler to include wherein the input conditions are determined based at least in part on telemetry as taught by Guenkova-Luy in order to “include…on-board diagnostics systems” for the autonomous vehicle “interacting with telematics components” of the autonomous vehicle “in order to detect problems with components of the vehicle”. (Guenkova-Luy, [0021]).
Regarding Claim 10, Zeigler teaches the system of claim 1.  Zeigler does not teach wherein the rule-based system is configured to perform automatic root cause analysis, wherein a root cause fault corresponds to a fault relating to a potential isdecision and the root cause fault maps to a rule action.  However, Guenkova-Luy teaches these limitations.  

Zeigler teaches wherein the rule-based system is configured to perform automatic root cause analysis (Guenkova-Luy, [0053] “automatic fault root cause analysis ...The fault root cause analysis may follow any rules of root cause analysis”), wherein a root cause fault corresponds to a fault relating to a potential isdecision (Guenkova-Luy, [0032]  “…rules may be decision trees for determining whether a reported error, received as state information, may be critical, non-critical, or irrelevant”) and the root cause fault maps to a rule action (Guenkova-Luy, [0032]  “…An error may be regarded as critical if the service cannot be provided once the error has occurred…regarded as non-critical if the service can still be provided once the error has occurred, but for instance at a slower speed than intended….may be regarded as irrelevant if it neither affects the successful provision of the service nor the quality of the service”)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ziegler to include wherein the rule-based system is configured to perform automatic root cause analysis as taught by Guenkova-Luy in order to “correctly identify the root cause of an error in the case of a malfunction of a system” (Guenkova-Luy, [0023]).
10Reagrdign CLRegarding Claim 21, Zeigler teaches system of claim 1.  Zeigler does not teach wherein determining whether the rule condition is met is based at least in part on a ternary match.  However, Guenkova-Luy teaches this limitation (Guenkova-Luy, [0032]  “Part of these rules may be decision trees for determining whether a reported error, received as state information, may be critical, non-critical, or irrelevant” Examiner interprets the three conditions “critical, non-critical, or irrelevant” as a ternary match).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ziegler to include wherein the rule condition is met is based at least in part on a ternary match as taught by Guenkova-Luy in order to determine “a state may include an error state of the component, e.g., a particular state, which the component may be in after the occurrence of a particular error… apply predefined rules to process the received state information” (Guenkova-Luy, [0032]).
Regarding Claim 22, Zeigler teaches system of claim 1.  Zeigler does not teach wherein performing rule actions is performed in parallel. However, Guenkova-Luy teaches this limitation (Guenkova-Luy, [0063] “at least one processing unit of the telematics system may include a multi-threaded system capable of executing concurrent instances of the at least one application component at the same time...capable of executing multiple instances of the at least one application component at the same time” Examiner interprets “concurrent’ as parallel).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ziegler to include performing rule actions is performed in parallel as taught by Guenkova-Luy in order to “indicate either normal or problematic system behavior” for system level diagnostic, not just the component level (Guenkova-Luy, [0064]).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zeigler et al. (US 20140180995 A1) in view of Tiwari et al. (US 20180154899 A1) in further view of Briggs et al.  (US 20190289282 A1).
Regarding Claim 12, Zeigler teaches the system of claim 1.  Zeigler does note teach wherein the plurality of potential decisions include potential 20navigational decisions for a vehicle.  However, Briggs teaches this limitation (Briggs, [0020] “…safe navigation of an AV may depend on making appropriate decisions in response to the external environment”, [0083] “determine navigation routes and particular driving operations (e.g., slowing down, speeding up, stopping, swerving…”).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ziegler to include the plurality of potential decisions include potential 20navigational decisions for a vehicle as taught by Briggs in order to enable “the vehicle to determine its surroundings and safely navigate to target destinations” (Briggs, [0018]).
Regarding Claim 13, Zeigler teaches the system of claim 12.  Zeigler does not teach wherein a potential navigational decision comprises at least one of the following: a merge, an acceleration, a deceleration, and a turn.  However, Briggs teaches this limitation (Briggs, [0083] “determine navigation routes and particular driving operations (e.g., slowing down, speeding up, stopping, swerving…”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ziegler to include potential navigational decision comprises at least one of the following: a merge, an acceleration, a deceleration, and a turn as taught by Briggs in order to 
maneuver and “operate in prescribed manners…to guide the autonomous vehicle…to its destinations without colliding into other objects” (Briggs [0083]).
Regarding Claim 14, Zeigler teaches the system of claim 1.  Zeigler does not teach wherein the plurality of potential decisions include interpretations of a visual image.  However, Briggs teaches this limitation (Briggs, [0020] “…safe navigation of an AV may depend on making appropriate decisions in response to the external environment. Making appropriate decisions may…depend at least in part on recognizing the objects correctly from the images taken by the cameras”, [0017] “images captured by different cameras”).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ziegler to include wherein the plurality of potential decisions include interpretations of a visual image as taught by Briggs in order to 
25Regarding Claim 15, Zeigler teaches the system of claim 1.  Zeigler does not teach wherein the plurality of potential decisions include interpretations of fusing images of the same object or scene.  However, Briggs teaches this limitation (Briggs, [0019] “A sensor fusion algorithm may construct 3D models for the surrounding environment using the images of multiple cameras. The system may extract perception and depth information from the 3D models to make decisions for driving and navigating to safely guide the vehicle”).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ziegler to include potential decisions include interpretations of fusing images of the same object or scene as taught by Briggs in order to “detect the correlation of multiple images including the object of interest” (Briggs, [0023]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zeigler et al.  (US 20140180995 A1) in view of Tiwari et al. (US 20180154899 A1) in further view of Englard et al. (US 20190113927 A1) and Briggs et al.  (US 20190289282 A1).
Regarding Claim 18, Zeigler teaches the system of claim 17. Zeigler does not teach wherein the potential decisions are applied to autonomous 5driving.  However, Briggs teaches this limitation (Briggs, [0020] “Successful and safe navigation of an AV may depend on making appropriate decisions in response to the external environment” Examiner interprets “AV” as autonomous vehicle).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ziegler to include potential decisions are applied to autonomous 5driving as taught by Briggs in order to use the navigation system “to safely guide the vehicle, with or without the aid of a human driver.” (Briggs, [0016]).
Regarding Claim 19, Zeigler teaches system of claim 18. Zeigler does not teach wherein the plurality of rules comprises at least in part a dangerous situation.  However, Briggs teaches this limitation (Briggs, [0071] “the autonomous vehicle…may have a navigation system…responsible for safely navigating the autonomous vehicle...the navigation system…may use its determinations to control the vehicle…to operate in prescribed manners and to guide the autonomous vehicle…to its destinations without colliding into other objects” Examiner interprets “colliding into other objects” as reading on a dangerous situation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ziegler to include the plurality of rules comprises at least in part a dangerous situation as taught by Briggs in order identify a situation that could potentially cause a collision with the autonomous vehicle and “safely guide the vehicle” (Briggs, [0016]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zeigler et al.  (US 20140180995 A1) in view of Tiwari et al. (US 20180154899 A1) in further view of Englard et al. (US 20190113927 A1), Briggs et al.  (US 20190289282 A1) and Zhang et al.  (US 20180212734 A1).
Regarding Claim 20, Zeigler teaches the system of claim 19.  Zeigler does not teach wherein the dangerous situation is defined in the responsibility sensitive safety (RSS) framework.  However, Zhang teaches this limitation (Zhang, [0078] “the application scenario of the service data...may be a...Road safety services (RSS)”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ziegler to include the dangerous situation as defined in the responsibility sensitive safety (RSS) framework as taught by Zhang in order for the autonomous vehicle to maneuver safely to avoid collision or accident.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagy (US 20170369052 A1) discloses a rule-based system (Nagy, [0025] “decision tree learning”, “association rule learning”) for navigational decisions (Nagy, Fig 8 and Fig 9 show algorithms for navigation).
Valadarsky (US 2002011755 A1) discloses root cause analysis bases on a ternary (Valadarsky, [0012] “root-cause decisions based on three parameters”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662      

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662